Citation Nr: 0605163	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to November 27, 1987, 
for the grant of service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the VA 
Regional Office (RO) in Sioux Falls, South Dakota, which 
denied an effective date prior to February 10, 1995, for the 
grant of service connection for bipolar disorder.  The 
veteran appealed that decision.  

In a January 2003 rating decision, the RO found that it had 
committed clear an unmistakable error in assigning an 
effective date of February 10, 1995, for the veteran's 
bipolar disorder.  Instead, the RO determined the effective 
date for that award to be November 27, 1987.  



FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  In an August 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder. 

3.  On November 27, 1987, the RO received a VA Form 21-4138 
(Statement in Support of Claim), indicating that he wished to 
reopen his claim for service connection for manic depression.   

4.  From August 1986 until November 27, 1987, neither a 
formal nor an informal communication in writing was received 
from the veteran requesting that his claim for service 
connection for bipolar disorder be reopened.



CONCLUSION OF LAW

The criteria for an effective date prior to November 27, 
1987, for the grant of service connection for bipolar 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to November 
27, 1987, for the grant of service connection for bipolar 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in July 2002 and January 2003, statements of the case (SOC's) 
issued in October 2002 and February 2004, as well as a letter 
by the RO dated in July 2001.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC's notified the veteran of the relevant law and 
regulations pertaining to his claim.  The RO also provided 
the veteran with information about the new rights provided 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim concerning the 
veteran's bipolar disorder, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is entitled to an effective date 
earlier than November 27, 1987, for the grant of service 
connection for bipolar disorder.  For the reasons set forth 
below, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
nervous disorder in April 1971.  The RO denied the veteran's 
claim in an August 1971 rating decision on the basis that the 
only diagnosed psychiatric disorder was a personality 
disorder for which service connection may not be granted.  
The RO continued to deny the veteran's claim in various 
rating decisions.  

In an August 1986 decision, the Board affirmed the RO's 
denial and denied service connection for an acquired 
psychiatric disorder.  The Board noted that the veteran had 
been diagnosed with manic-depressive illness, but that this 
condition was shown to have been present in service.  Unless 
the Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision and are not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

On November 27, 1987, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran, indicating 
that he wished to reopen his claim for service connection for 
manic depression.  In a September 2001 decision, after the 
Board considered additional evidence since its decision in 
August 1986, the Board reopened and granted the veteran's 
claim for service connection for bipolar disorder.  In a 
February 2002 rating decision, the RO effectuated the Board's 
decision and assigned a 100 percent evaluation, effective 
February 10, 1995.  The veteran appealed that decision with 
respect to the effective date.

In a January 2003 rating decision, the RO found that it had 
committed clear an unmistakable error in assigning an 
effective date of February 10, 1995.  Instead, the RO 
determined the effective date for that award to be November 
27, 1987.  This award constitutes a partial grant of benefits 
sought.  Therefore, the issue to be determined is whether the 
veteran is entitled to an effective date prior to November 
27, 1987, for the grant of service connection for bipolar 
disorder.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than November 27, 1987, the 
date the veteran filed his claim to reopen following the 
August 1986 final Board decision.  The August 1986 Board 
decision that denied service connection for an acquired 
psychiatric disorder is final.  The veteran reopened his 
claim on November 27, 1987, which was subsequently granted.  
Thus, the veteran is only entitled to an effective date of 
November 27, 1986, the date the RO received his claim to 
reopen.  The Board has thoroughly reviewed the record but 
finds no document between the August 1986 Board decision and 
November 27, 1987, the date the RO received his claim to 
reopen.

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in 1971.  
This type of argument has been considered and rejected by the 
Court in previous cases.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110.");  Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Accordingly, 
the veteran is not entitled to an effective date back to 
1971.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to November 27, 1987, for the grant of service 
connection for bipolar disorder.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Hence, the appeal is denied.


ORDER

An effective date prior to November 27, 1987, for the grant 
of service connection for bipolar disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


